                                                                                       -"-'Il l
                IN THE UNITED STATES DISTRICT COURT FOR                                DiV,
                      THE SOUTHERN DISTRICT OF GEORGIA                    .
                               SAVANNAH DIVISION                      ...iali,.-5 PHIZ'- IZ
UNITED STATES OF AMERICA
                                            )
V.                                          )        CASE NO. CR416-195

LAKEISHA FITZGERALD,

     Defendant.




                                   ORDER


     Before       the    Court   is    Defendant        Lakeisha    Fitzgerald's

Motion for Early Termination of Supervised                      Release. (Doc.

4.) The Government has filed a response and does not oppose

the Defendant's motion for early termination of supervised

release.    (Doc.        5.}   After    careful         consideration     of    the

record     in     this     case,      the       Court    "is   satisfied       that

[termination] is warranted by the conduct of the defendant

released        and     the    interest         of      justice."    18       U.S.C.

§ 3583(e)(1). As a result, Defendant's motion (Doc. 4} is

GRANTED and her term of supervised release is terminated.

     30 ORDERED this •S^day of August 2019.

                                                         \DI7 l^TD
                                            WILLIAM T. MOORE, "^JR.
                                            UNITED STATES      DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
